Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the communication filed on 5/19/20.
Claims 1-19 are pending.
Claims 9-11 are allowed (if overcome double patenting rejected indicated  below).
Claims 5-6 and 16-17  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claims 1-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No.11184263. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of the instant application is compared with the 1-18 of U.S .Patent No. 11184263 (see the table below). The comparison  reveal the claims instant application and Patented claims define essentially the same invention in different language. Thus, one of ordinary skill in the art would conclude that the invention defined in the claim at issue is an obvious variation of the invention defined in the claims in the Patented claims. Thus, examiner asserts the difference describe a subset of all possible conditions being monitored in the Patented claims 1-19 These differences are not sufficient to render the claim patentably distinct and therefore a terminal disclaimer is required.
     Instant Application 17/505-915 
1. A system comprising: a memory; and a processing device, operatively coupled to the memory, to: 

receive one or more types of serverless function invocations; 
in response to receiving the one or more types of serverless function invocations, 
invoke one or more serverless functions; 
receive metrics from the one or more serverless functions; and 



generate scaling heuristics for scaling of a number of serverless functions in view of the received metrics.


2. The system of claim 1, wherein the metrics correspond to a latency of the one or more serverless functions.
3. The system of claim 1, wherein the metrics correspond to an idle time of the one or more serverless functions.
4. The system of claim 1, wherein the one or more types of serverless function invocations comprises a trigger function.
5. The system of claim 4, wherein to scale the number of serverless functions in view of the scaling heuristics, the processing device is further to:  
determine a rate to invoke the number of serverless functions in view of the scaling heuristics; and
invoke the number of serverless functions at the determined rate.

6. The system of claim 4, wherein to scale the number of serverless functions in view of the scaling heuristics, the processing device is further to:
determine a rate to remove the number of serverless functions in view of the scaling heuristics; and
remove the number of serverless functions at the determined rate.
7. The system of claim 1, wherein the one or more serverless functions correspond to containers.

8. The system of claim 11, wherein the one or more serverless functions correspond to virtual machines.







9. A non-transitory computer-readable storage medium including instructions that, when executed by a processing device, cause the processing device to:

determine corresponding quantities of one or more types of serverless function invocations;

determine, by the processing device, whether the corresponding quantities of at least one of the one or more types of serverless function invocations satisfies a threshold;


in response to determining that the corresponding quantities of the at least one of the one or more types of serverless function invocations satisfies the threshold, identify a first rate to scale a number of serverless functions; and scale the number of serverless functions in view of the first rate.


10. The non-transitory computer-readable storage medium of claim 9, wherein the processing device is further to: in response to determining that the corresponding quantities of the at least one of the one or more types of serverless function invocations does not satisfy the threshold, identify a second rate to scale a number of serverless functions; and scale the number of serverless functions in view of the second rate.

11. The non-transitory computer-readable storage medium of claim 10, wherein the first rate is greater than the second rate.


12. A method, comprising: receiving one or more types of serverless function invocations; in response to receiving the one or more types of serverless function invocations, invoking one or more serverless functions; receiving metrics from the one or more serverless functions; and generating, by a processing device, scaling heuristics for scaling of a number of serverless functions in view of the received metrics 










13. The method of claim 12, wherein the metrics correspond to a latency of the one or more serverless functions.

14. The method of claim 12, wherein the metrics correspond to an idle time of the one or more serverless functions.

15. The method of claim 12, wherein the one or more types of serverless function invocations comprises a trigger function.

16. The method of claim 15, wherein scaling the number of serverless functions in view of the scaling heuristics comprises:

determining a rate to invoke the number of serverless functions in view of the scaling heuristics; and

invoking the number of serverless functions at the determined rate.

17. The method of claim 15, wherein scaling the number of serverless functions in view of the scaling heuristics comprises:

determining a rate to remove the number of serverless functions in view of the scaling heuristics; and

removing the number of serverless functions at the determined rate.

18. The method of claim 12, wherein the one or more serverless functions correspond to containers.

 

19. The method of claim 12, wherein the one or more serverless functions correspond to virtual machines. 
 

U.S. Patent No. 11184263
10. A system comprising: a memory; and a processing device, operatively coupled to the memory, to: 

receive one or more types of serverless function invocations;
 in response to receiving the one or more types of serverless function invocations, invoke one or more serverless functions, wherein the one or more types of serverless function invocations comprises a trigger function; 
receive metrics from the one or more serverless functions; 
generate scaling heuristics for scaling of a number of serverless functions in view of the received metrics; 
determine a rate to invoke the number of serverless functions in view of the scaling heuristics; and invoke the number of serverless functions at the determined rate.
11. The system of claim 10, wherein the metrics correspond to a latency of the one or more serverless functions.
12. The system of claim 10, wherein the metrics correspond to an idle time of the one or more serverless functions.
13. The system of claim 10, wherein to scale the number of serverless functions in view of the scaling heuristics, the processing device is further to: determine a rate to remove the number of serverless functions in view of the scaling heuristics; and remove the number of serverless functions at the determined rate.
14. The system of claim 10, wherein the one or more serverless functions correspond to containers.
15. The system of claim 10, wherein the one or more serverless functions correspond to virtual machines.




















16. A non-transitory computer-readable storage medium including instructions that, when executed by a processing device, cause the processing device to: receive a plurality of serverless function invocations; determine a first quantity of serverless function invocations of the plurality of serverless function invocations that corresponds to a first type of serverless function invocation; scale, by the processing device, a first number of serverless functions at a first rate in view of the first quantity of serverless function invocations corresponding to the first type of serverless function invocation; determine a second quantity of serverless function invocations of the plurality of serverless function invocations that corresponds to a second type of serverless function invocation; and scale a second number of serverless functions at a second rate in view of the second quantity of serverless function invocations corresponding to the second type of serverless function invocation.
17. The non-transitory computer-readable storage medium of claim 16, wherein scaling the first number or the second number of serverless functions comprises 
invoking one or more containers for execution of functions associated with the plurality of serverless function invocations.


18. The non-transitory computer-readable storage medium of claim 16, wherein scaling the first number or the second number of serverless functions comprises removing one or more containers for execution of functions associated with the plurality of serverless function invocations.
1. A method comprising: receiving a plurality of serverless function invocations; determining a first quantity of serverless function invocations of the plurality of serverless function invocations that corresponds to a first type of serverless function invocation; scaling, by a processing device, a first number of serverless functions at a first rate in view of the first quantity of serverless function invocations corresponding to the first type of serverless function invocation; determining a second quantity of serverless function invocations of the plurality of serverless function invocations that corresponds to a second type of serverless function invocation; and scaling a second number of serverless functions at a second rate in view of the second quantity of serverless function invocations corresponding to the second type of serverless function invocation.

2. The method of claim 1, wherein scaling the first number or the second number of serverless functions comprises invoking one or more containers for execution of functions associated with the plurality of serverless function invocations.
3. The method of claim 1, wherein scaling the first number or the second number of serverless functions comprises removing one or more containers for execution of functions associated with the plurality of serverless function invocations.
4. The method of claim 1, wherein scaling the first number of serverless functions comprises at least one of invoking one or more containers or removing one or more containers for execution of functions associated with the plurality of serverless function invocations at the first rate.
5. The method of claim 1, wherein the first rate is determined in view of a quality-of-service (QoS) parameter associated with the plurality of serverless function invocations.
6. The method of claim 1, further comprising: analyzing metrics associated with the first type of serverless function invocation, wherein the first rate for scaling of the first number of serverless functions is determined in view of the analyzed metrics.
7. The method of claim 6, wherein the metrics correspond to an idle time of the first number of serverless functions.
8. The method of claim 1, wherein the first type of serverless function invocation corresponds to a request to perform a function using a serverless function.
9. The method of claim 1, wherein the second type of serverless function invocation corresponds to a scaling command.







Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1-4, 8 and 12-15 and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by San Miguel et al. U.S. Patent Application Publication No. 2021/0064416[hereinafter San Miguel].
As per claim 1, and 12  San Miguel discloses a system comprising:
memory, a processing device, operatively coupled to the memory, to:
receive one or more a plurality of serverless function invocations(see par. 0066, 0108 acquiring the serverless function associated invocation instruction)
 in response to receiving the one or more types of serverless function invocations, invoke one or more serverless functions( that is invoking  plurality of serverless function invocations that corresponds to a particular type of serverless function invocation( that is based on  function input queues 152(1)-152(N) and the function output queues 192(1)-192(N), generating total number of serverless functions (see par. 0049, 0052,0054 where number of serverless function are determined in order to scale or scale down number of serverless function); and 
generate scaling heuristics for scaling of a number of serverless functions in view of the received metrics(see par. 0049, 0052, 0054,as the number of invocation instructions in the function input queue increases, the resource scheduler scales up the number of containers 190 associated with the serverless function that is    number of serverless function are determined in order to scale or scale down number of serverless function);

As per claim 2,  and 13 San Miguel discloses the system of claim 10, wherein the metrics correspond to a latency (input queue)of the one or more serverless functions(see par. 0052). 

As per claims 3  and 14 San Miguel discloses the method of claim 6, wherein the metrics correspond to an idle time of the number of serverless functions(see par. 0053, that is ensures that a minimum number of containers 190 are active to reduce processing latency attributable to the time required to start new containers 190).

As per claim 4, and 15 San Miguel discloses the system of claim 10, wherein the one or more types of serverless function invocations comprises a trigger function(compute instances 110) (see par. 0029).

 As per claim 7 and 18 San Miguel discloses the system of claim 1 , wherein the one or more serverless functions correspond to containers(see par. 0053).

 As per claim 8  and 19 San Miguel discloses the system of claim 1, wherein the one or more serverless functions correspond to virtual machines(see par. 0103).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009. The examiner can normally be reached 9:30AM-6:PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2452